Citation Nr: 1606117	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-31 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for degenerative joint disease, left knee.

4.  Entitlement to service connection for degenerative joint disease, right knee.

5.  Entitlement to service connection for degenerative joint disease, left ankle.

6.  Entitlement to service connection for degenerative joint disease, right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves with active duty periods from August 1986 to March 1996, February 2002 to February 2004, and January 2005 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, additional evidence was received, along with a waiver of RO consideration.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of service connection for degenerative joint disease of the left and right knees, and left and right ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 18, 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal to the Board with regard to entitlement to service connection for bilateral hearing loss.

2.  On November 18, 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal to the Board with regard to entitlement to service connection for bilateral shin splints.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for bilateral shin splints.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.
 
On November 18, 2015, prior to the promulgation of a decision in the appeal, the Veteran testified during his Board hearing that he wished to withdraw the appeals regarding service connection for bilateral hearing loss and bilateral shin splints.  He also submitted a written statement to that effect on November 20, 2015.
 
Therefore, there remains no allegation of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they must be dismissed.


ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed.

The claim for entitlement to service connection for bilateral shin splints is dismissed.


REMAND

With regard to the Veteran's claims for service connection for bilateral knee and ankle disabilities, remand is necessary in order to provide him with an adequate VA examination.  The Veteran was provided with a VA examination in November 2009, in which the examiner opined that the current degenerative joint disease of the knees and ankles was not related to service.  The examiner based his opinion in part on the absence of medical records showing complaints or treatment for knee or ankle problems during service.  However, the VA was unable to obtain the Veteran's complete service treatment records, specifically the medical records pertaining to his second and third periods of active duty service.  Since none of those records are available, the absence of records showing treatment during that time period cannot be the basis for a negative nexus opinion.

Also, it appears the examiner missed or did not have access to the partial records received from the Veteran's Reserve unit in September 2009.  Those records included Post Deployment Health Assessments conducted in February 2004 and July 2005, in which he reported problems with his knees and ankles.  

The Veteran and his spouse have credibly testified that he experienced problems with his knees and ankles due to parachute jumps performed during active duty service.  Accordingly, upon reexamination of the Veteran, the VA examiner should presume that the Veteran is credible in his reports of ankle and knee injuries due to parachute jumps during service.

Additionally, the Veteran testified during his Board hearing that he received medical treatment at Womack Army Hospital during his period of activation from 2001 to 2007.  Although the VA has generally attempted to obtain the Veteran's service treatment records, it does not appear that a request was made from Womack Army Hospital.  During the Board hearing, the Veteran's representative specifically requested that VA attempt to obtain those records.  Also, the last VA medical treatment records in the claims file are dated in November 2011.  On remand, the RO should obtain any outstanding treatment records and associate them with the claims file.

At the hearing, it was discussed with the Veteran that if he had received any treatment for these conditions prior to 2006 (the earliest relevant medical evidence), this would be important to substantiate his claim.  After the hearing, he did submit additional medical evidence, but it was dated 2009.  While this case is in remand status, if he is able to obtain any further medical records showing complaints of or treatment for the knees or ankles prior to 2006, he should submit them to the RO. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any available treatment records from the Fayetteville VA Medical Center, for treatment from November 2011 to present, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  Make all appropriate efforts to obtain any medical treatment records from Womack Army Hospital.
 
If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that the do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.   Required notice must be provided to the Veteran and his representative. 

3.  Schedule the Veteran for a VA examination to address the etiology of his degenerative joint disease of the left and right knees, and degenerative joint disease of the left and right ankles.  The examiner is requested to review all pertinent records associated with the claims file.  After reviewing the record and examining the Veteran, the examiner should then address whether it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the following conditions are related to service:
 
a. Degenerative joint disease of the left knee

b. Degenerative joint disease of the right knee

c. Degenerative joint disease of the left ankle

d. Degenerative joint disease of the right ankle

In answering the above questions, the VA examiner should note that the Veteran's service treatment records may be unavailable with regard to his period of active duty service from February 2002 to February 2004, and from January 2005 to July 2005.  The absence of any medical records showing treatment for the above conditions is not a sufficient basis for a negative nexus opinion, where records as a whole are missing.  Additionally, the examiner should presume that the Veteran is credible in his reports of ankle and knee injuries due to parachute jumps during service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

3. After completing the above and any other development deemed necessary, the RO should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


